          Case 1:19-cv-03705-DLC Document 12 Filed 05/24/19 Page 1 of 16



                           IN THE UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORK

------------------------------------------------------------------------X
                                                                        :
CHINA GRILL INC.,
                                                                        :
                                             Plaintiff,                     Case No.: 19-CV-03705
                                                                        :
                           -v-
                                                                        :   FIRST AMENDED
ADP, LLC,                                                                   COMPLAINT
                                                                        :
                                             Defendant.                     JURY TRIAL
                                                                        :   DEMANDED
-----------------------------------------------------------------------X

        Plaintiff China Grill Inc. (“China Grill”), by and through its undersigned counsel, Kraus

& Zuchlewski LLP, upon personal knowledge as to its own acts and status and upon information

and belief as to all others, as and for its First Amended Complaint against Defendant ADP, LLC

(“ADP”), respectfully alleges as follows:

                                             INTRODUCTION

        1.    This is an action arising out of ADP’s reckless and grossly negligent provision of

critical payroll services China Grill and its affiliates. As addressed further below, under the

National Account Services Masters Services Agreement between ADP and China Grill, dated

effective March 1, 2005 (“MSA”) ADP contractually obligated itself to provide various payroll

services in a manner designed to assist China Grill in complying with its applicable legal and

regulatory responsibilities, ADP subsequently failed to render payroll services in the agreed-

upon manner. In fact, ADP’s services were designed in such a reckless and haphazard manner

that China Grill’s compliance with existing wage and hour laws was rendered impossible.

Furthermore, when the Wage Theft Prevention Act (“WTPA”) was passed, ADP sent out a

bulletin under which it assumed the obligation of complying with the WTPA provided only that
         Case 1:19-cv-03705-DLC Document 12 Filed 05/24/19 Page 2 of 16



China Grill verify the accuracy of certain data inputs, which China Grill did. Thereafter, ADP

failed to properly prepare payroll reports that complied with the WTPA.

        2.   As a result of ADP’s reckless failure under the MSA to render payroll services in a

manner designed to assist China Grill in complying with applicable wage and hour laws, and or

its reckless failure to act in accordance with the undertakings in the Bulletin, Plaintiff has

suffered substantial liability.

        3.   China Grill has requested on numerous occasions that ADP admit responsibility for

its grossly negligent provision of payroll services and that it provide appropriate recompense, but

ADP fails and refuses to acknowledge the harm caused by its willful and reckless conduct. As

such, China Grill is now compelled to bring this lawsuit.

                                          THE PARTIES

        4.   China Grill is a New York corporation with a principal place of business located in

the State of New York, County of New York.

        5.   ADP is a Delaware limited liability company with its principal place of business

located at One ADP Boulevard, Roseland, New Jersey 07068.

                                  JURISDICTION AND VENUE

        6.   Jurisdiction is proper in this Court under New York Civil Practice Law and Rules

(“CPLR”), Sections 301 and 302 because Plaintiff is located in the State of New York, County of

New York, and Defendant transacts business and supplies services in New York and has

committed wrongful acts within New York.

        7.   Venue is proper in New York County pursuant to CPLR § 503; this action arose, in

substantial part, within New York County.




                                                  2
            Case 1:19-cv-03705-DLC Document 12 Filed 05/24/19 Page 3 of 16



                                                 FACTS

Background

       8.     During the relevant period, China Grill and its affiliated entities have owned and

operated over 30 restaurants and bars worldwide with locations in New York City, Miami, Ft.

Lauderdale, Atlantic City, Chicago, Las Vegas, Los Angeles, London and Mexico City.

       9.     As is typical for restaurants and bars, China Grill and its affiliates employ numerous

tipped employees, including servers, server assistants, food runners, bartenders, barbacks,

busboys and other tipped employees.

       10. Seeking to ensure that each of China Grill and its affiliated employees received

compensation in full compliance with all applicable federal and state laws, Plaintiff sought to

engage a company that specialized in providing payroll processing services.

       11. In or about early 2005, China Grill entered into discussions with ADP, which

advertised itself as a provider of payroll services with unique expertise in the provision of such

services.

       12. ADP is a large payroll processing company that promotes its expertise in providing

payroll services that assure its clients remain compliant with wage and hour laws.

       13. According to ADP’s website, “ADP stays on top of changing rules and regulations

— to help keep you compliant and protect you from potential fines and penalties.”



China Grill and ADP Enter into an MSA
Regarding the Provision of Compliant Payroll Services

       14. On or about March 1, 2005, China Grill entered into a National Account Services –

Master Services Agreement with ADP (as amended, the “MSA”).




                                                  3
           Case 1:19-cv-03705-DLC Document 12 Filed 05/24/19 Page 4 of 16



       15. In connection with use of ADP’s payroll services, the MSA requires China Grill to

follow ADP’s “instructions and reasonable policies.” In relevant part, section 2.1 states as

follows:

             2.1 Use of Services. Client will follow the instructions and reasonable
             policies established by ADP from time to time and communicated to
             Client. Client will use the Services only for the internal business
             purposes of the Client and the Client Group.

       16.      The MSA also states that China Grill is responsible for providing ADP with

information that was accurate and timely. Section 2.2 states:

             2.2 Accuracy of Client Information, Review of Output. All services will be based on
             information provided to ADP by Client…

All information provided to ADP by China Grill was accurate in regard to the wage statements.

       17. The MSA also assigns responsibility to China Grill to review certain documents for

accuracy, validity and conformity with client records. Noticeably missing from the section are

wage statements. The relevant part states:

             Upon receipt from ADP, Client will promptly review all payroll registers,
             disbursement records, reports and documents produced by ADP for accuracy,
             validity and conformity with Client’s records.

       18.      Regarding legal compliance, ADP specifically represented that its payroll services

were designed to assist China Grill to comply with applicable law. Section 2.3 states in relevant

part as follows:

             2.3 Compliance with Laws. The Services are designed to assist Client
             in complying with its applicable legal and regulatory responsibilities.
             Nevertheless, Client (and not ADP) will be responsible (i) for
             compliance by Client with all laws and governmental regulations
             affecting its business and (ii) for any use Client may make of the
             Services to assist it in complying with such laws and governmental
             regulations.




                                                 4
          Case 1:19-cv-03705-DLC Document 12 Filed 05/24/19 Page 5 of 16



         19.     The services that ADP agreed to design in a manner that would assist China Grill

in complying with wage and hour loss included designing, preparing and delivering pay

statements, performing wage calculations including overtime and tip credit calculations, and

providing direct deposit services among other things.

         20. As China Grill was to discover, ADP failed to provide payroll services in a manner

that assisted China Grill in complying with applicable wage and hour laws, in particular by

furnishing pay statements that were not compliant, as ADP knew or should have known. In fact,

ADP’s services were provided in a manner that ensured that China Grill would not be compliant

with applicable wage and hour laws.



The Passage of the Wage Theft Prevention Act

         21. On December 10, 2010, New York State enacted the Wage Theft Prevention Act,

N.Y. Labor Law, Sect. 195 , (“WTPA”), and it became effective on April 9, 2011. The WTPA

generally required that employers provide certain information in statements to be given to

employees at the time of hire and with their regular pay. The relevant portion of the statute

reads:

               Every employer shall:

               3. furnish each employee with a statement with every payment of wages, listing the
               following: the dates of work covered by that payment of wages; name of employee;
                name of employer; address and phone number of employer; rate or rates of pay and
               basis thereof, whether paid by the hour, shift, day, week, salary, piece, commission,
               or other; gross wages; deductions; allowances, if any, claimed as part of the
               minimum wage; and net wages. For all employees who are not exempt from
               overtime compensation as established in the commissioner's minimum wage orders
               or otherwise provided by New York state law or regulation, the statement shall
               include the regular hourly rate or rates of pay; the overtime rate or rates of pay; the
               number of regular hours worked, and the number of overtime hours worked. For all
               employees paid a piece rate, the statement shall include the applicable piece rate or
               rates of pay and number of pieces completed at each piece rate. Upon the request of

                                                   5
         Case 1:19-cv-03705-DLC Document 12 Filed 05/24/19 Page 6 of 16



            an employee, an employer shall furnish an explanation in writing of how such wages
            were computed…

   NYLL § 195(3).

       22. In March 2011, ADP sent a letter entitled “ADP Tax Bulletin” (the “Bulletin”) to

China Grill informing it of this change in the law and providing information and instructions

regarding compliance with the statute.

       23. The Bulletin reads in relevant parts:

                      The WTPA contains additional requirements for employers regarding
                      statements to the employees at the time of hire…information required on
                      pay statements, and record keeping requirements. As part of this Act,
                      employers must furnish each employee with a pay statement with every
                      payment of wages that contains the following information:

                              -   Dates of work covered by that payment of wages – the pay
                                  period beginning date now displays on employees pay
                                  statements
                              -   Rate of pay and basis (e.g. per hour, day, salary, etc.)
                              -   Gross wages
                              -   Deductions
                              -   Allowances, if any, claimed as part of the minimum wage –
                                  ADP will implement printing Tip Credits on your pay
                                  statement if your company has blocked the display
                              -   Net wages
                              -   Name of the employee
                              -   Name of the employer
                              -   Address and phone number of employer

(emphasis added)

       24. The notice asked China Grill to review the ADP Pay Statements and confirm certain

limited information “in order to ensure compliance” with the new statute:

                       In order to ensure compliance, we need your confirmation regarding the
               following information:

               Step 1: Review your pay statements

                   a. Does your company name appear on the pay statement correctly?
                   b. Does your company’s full address appear on the pay statement correctly?

                                                   6
         Case 1:19-cv-03705-DLC Document 12 Filed 05/24/19 Page 7 of 16



                   c. Does your company telephone number appear on the pay statement
                      correctly?
(emphasis added)

       25. ADP’s Bulletin informed China Grill that once it reviewed the pay statement and

determined accuracy of the data, nothing further was required:

               If after your review of the information, ADP has the correct company name,
               address and telephone number, no further action is required.

(emphasis added)

       26. China Grill followed the instructions in ADP’s Bulletin, confirmed that its names,

addresses and phone numbers were correct, and relied on ADP’s representation that no further

action was necessary to ensure compliance.

       27. The Bulletin operated as an amendment to the MSA, under which ADP guaranteed

that it would ensure compliance with the WTPA or, alternatively, the Bulletin created a distinct

duty under which ADP guaranteed compliance with the WTPA.

       28. On numerous occasions after March 2011, ADP assured China Grill that their

payroll Services, including calculating wages, overtime pay and tip credits, and preparing wage

and other statements, were designed to be and were compliant with the WTPA and other

applicable wage and hour laws.

       29. In one example, an ADP employee confirmed via email that the wage statements

were in compliance with the WTPA. The relevant portion of the mail reads:

               I looked at co code CGR and based on what I see they are in compliance.

               Dates of work covered by payment of wages; both Period Beginning and Period
               Ending Dates must appear Allowances, if any, claimed as part of minimum wage

               Example: Tip Credits Gross Wages, all Deductions and Net Pay amount
               Employee Name Employer Name, Address and Phone Number Pay Rate(s) and
               Rate Type



                                                7
         Case 1:19-cv-03705-DLC Document 12 Filed 05/24/19 Page 8 of 16



               I see the co name, address and phone #. I also that the hours show the rate of pay
               and there is a section indicated for tips.

               I have attached a copy of a pay stub that batched most recently. I will check all
               the other codes to be sure as well especially the codes that are set up w/ NY.

       30. China Grill reasonably relied on ADP’s statements and conduct that their wage

statements were compliant with the law.



Plaintiff Learns that ADP Breached the MSA Through its Reckless and
Grossly Negligent Providing of Payroll Services to China Grill

       31. On January 18, 2018, a class and collective action lawsuit was filed against China

Grill and its various affiliated entities (the “Class Action Complaint”).

       32. The Class Action Complaint alleged that China Grill had violated the WTPA and

other wage and hour laws and that certain China Grill and its affiliates’ employees had not

received correct pay statements, nor been paid the correct wages.

       33. More specifically, the Class Action Complaint alleged, among other things, that

China Grill had:

                       (a)     failed to provide accurate and compliant wage statements with

                               each payment of wages in violation of the WTPA;

                       (b)     failed to provide proper notice of gross wages;

                       (c)     failed to provide proper notice of the tip credit under the WTPA;

                       (d)     failure to provide proper wage statements clearly indicating the tip

                               credit allowance as an approved deduction for each pay period; and

                       (e)     failed to provide the proper rate of overtime and regular rate of pay

                               on wage statements.




                                                 8
         Case 1:19-cv-03705-DLC Document 12 Filed 05/24/19 Page 9 of 16



       34. China Grill was surprised to receive this Class Action Complaint. Up until this time,

ADP represented under the MSA that its services were designed to assist in compliance and

under the Bulletin that compliance was assured so long as the information provided by China

Grill was accurate. However, most of the items for which the Class Action Complaint sought to

hold China Grill liable resulted from services for which ADP was responsible for, including but

not limited to: (1) the calculation of employee overtime and (2) issuing of correct wage notices

and pay statements. As such, upon receipt of the Class Action Complaint, China Grill began

investigating ADP’s provisions of the payroll services.

       35. China Grill’s investigation demonstrated that not only were the payroll services

provided by ADP undertaken in a manner that assured non-compliance with existing law, but

ADP’s actions were willful and reckless. Further ADP fail to ensure compliance with WTPA as

they represented they would in the Bulletin.

       36. For example, after analyzing the pay statements for the named plaintiffs in the Class

Action Compliant, China Grill learned that an overwhelming number of pay statements

contained incorrect calculations and were missing basic information that was required by the

WTPA. The issues on the statements included: (1) gross wages rates were not properly disclosed;

(2) overtime rates were not properly disclosed; (3) “Spread of Hour” and “Call in Pay” wages

were displayed incorrectly; (4) tip credit calculations were incorrect; (5) tip credits were not

properly shown as a deduction; and (5) tipped wages were displayed incorrectly and/or

calculated improperly.

       37. A detailed analysis of the pay statements for the named plaintiffs showed:




                                                  9
        Case 1:19-cv-03705-DLC Document 12 Filed 05/24/19 Page 10 of 16



             a. Of the 755 individual pay statements (i.e. all of the pay statements issued for the 4

                named NY Class Action members), 737 incorrectly set out the applicable wage

                rate;

             b. Of the 736 pay statements issued for tipped wages to NY Class Action Members,

                100% failed to properly set out the tip credit allowance;

             c. Of the 734 pay statements with tip credit calculations issued to NY Class Action

                Members, 65 were incorrect;

             d. Of the 179 pay statements with overtime issued to NY Class Action Members,

                100% of the overtime rates were not properly disclosed;

             e. Of the 389 pay statements with "Spread of Hours" wages issued to NY Class

                Action Members, 100% were not properly set out; and

             f. Of the 16 pay statements with "Call in Pay" wages issued to NY Class Action

                Members, 100% were not property set out.

       38. Not only were the pay statements issued by ADP not compliant with the WTPA, but

after analyzing the pay statements for the named plaintiffs in the Class Action Complaint, China

Grill determined that ADP often failed to properly calculate overtime wages in accordance with

applicable law. For example, of the 179 pay statements showing overtime wages, 38 were

incorrect.

       39. Further, ADP did not appear to make any effort to conform the wage statements

provided to China Grill’s employees to governing law. Indeed, the wage statements failed to

comply with the WTPA in several material respects.




                                                  10
        Case 1:19-cv-03705-DLC Document 12 Filed 05/24/19 Page 11 of 16



       40. Under the WTPA, an employer who fails to provide a compliant wage statement to

an employee along with his or her wages is subject to liability of $250 per week up to $5,000 per

employee.

       41. An employer who fails to comply with the WTPA is prohibited from taking a

deduction for the tip credit allowance. Since the wage statements issued by ADP failed to

properly set out the tip credit deduction in 736 of the 755 pay statements issued to the named

plaintiffs in the Class Action Complaint, China Grill would be liable for significant back wages

and damages under the WTPA.

       42. Plaintiff informed ADP of the claims in the Class Action Complaint and requested

that ADP compensate it for any liability on the grounds that under the MSA, the Bulletin and at

law, ADP was ultimately responsible for: (a) the material noncompliance of its services with

legal and regulatory requirements, and/or (b) the grossly negligent provision of its payroll

services. ADP refused to compensate China Grill.

       43. China Grill also asked ADP to participate in the mediation and settlement of the then

pending class action, but ADP refused.

       44. Ultimately, China Grill settled the claims in the Class Action Complaint, requiring it

to pay a substantial amount on account of ADP’s reckless breaches of the MSA and the duties it

undertook under the Bulletin.

       45. Under the settlement of the Class Action Complaint approved by the Court (the

“Settlement”), 80% of the liability was allocated to WTPA violations.

       46. The Settlement recites:

               …any such potential liability arises principally out of administrative failures to
               comply with Wage Theft Protection Act - - i.e. technical deficiencies in wage
               statements - - and was largely created by the actions of Defendants’ third party
               payroll providers in preparing wage statements…

                                                11
         Case 1:19-cv-03705-DLC Document 12 Filed 05/24/19 Page 12 of 16



        47. China Grill has demanded that ADP reimburse it for the portion of the settlement

payments attributed to ADP’s wrongdoing, together with China Grill’s costs associated with

defending the Class Action Complaint.

        48. As of the date of this Complaint, ADP has refused to indemnify China Grill for any

of this amount.

                                AS AND FOR THE FIRST CLAIM
                                   (Willful Breach of Contract)

        49. Plaintiff repeats and realleges the allegations set forth in paragraphs 1 through 48 as

if fully set forth herein.

        50. The MSA as amended constitutes a valid and enforceable contract between China

Grill and ADP.

        51. China Grill has fulfilled all of its obligations under the terms of the MSA as

amended.

        52. ADP breached the MSA as amended by failing to design the agreed upon services to

assist China Grill in complying with applicable legal and regulatory requirements.

        53. Specifically, ADP has willfully:

             (a) calculated employee overtime and other amounts incorrectly, leading to errors in

                  the calculation of employee paychecks;

             (b) failed to provide the proper rate of overtime and regular rate of pay on wage

                  statements;

             (c) issued incorrect wage notices and statements that are in violation of the WTPA;

             (d) failed to provide proper notice of the tip credit under the WTPA; and

             (e) failure to provide proper wage statements clearly indicating the tip credit

                  allowance for each pay period.


                                                   12
         Case 1:19-cv-03705-DLC Document 12 Filed 05/24/19 Page 13 of 16



        54. ADP has also willfully or recklessly breached its obligations under the MSA, as

amended by the Bulletin and ADP’s subsequent course of conduct, by failing to ensure

compliance with the WTPA as it expressly undertook to do.

        55. ADP’s breaches resulted from their reckless misconduct or gross negligence.

        56. As a result of ADP’s breaches of the MSA as amended, China Grill has been

damaged in an amount to be determined at trial, but estimated to be at least Two Million Dollars.


                               AS AND FOR THE SECOND CLAIM
                                         (Negligence)

        57. Plaintiff repeats and realleges the allegations set forth in paragraphs 1 through 56 as

if fully set forth herein.

        58. Apart from the breach of the MSA, ADP violated a duty independent of the MSA.

        59. Under the Bulletin, ADP assumed a duty to Plaintiff to provide payroll services that

would comply with all legal and regulatory requirements, including the WTPA.

        60. ADP breached its duty to Plaintiff by, among other things:

             (a) calculating employee overtime and other amounts incorrectly, leading to errors

                 in the calculation of employee paychecks;

             (b) failing to provide the proper rate of overtime and regular rate of pay on wage

                 statements;

             (c) issuing incorrect wage notices and statements that are in violation of the WTPA;

             (d) failing to provide proper notice of the tip credit under the WTPA; and

             (e) failing to provide proper wage statements clearly indicating the tip credit

                 allowance for each pay period.




                                                  13
         Case 1:19-cv-03705-DLC Document 12 Filed 05/24/19 Page 14 of 16



        61. As a result of ADP’s negligence, Plaintiff has been damaged in an amount to be

determined at trial, but estimated to be at least Two Million Dollars.

        62. Because ADP’s conduct has been reckless, Plaintiff is also entitled to punitive

damages in an amount to be determined at trial.


                             AS AND FOR THE THIRD CLAIM
               (Breach of the Implied Covenant of Good Faith and Fair Dealing)

        63. Plaintiff repeats and realleges the allegations set forth in paragraphs 1 through 62 as

if fully set forth herein.

        64. China Grill and ADP are parties to the MSA.

        65. The express purpose of the MSA is for ADP to assist China Grill and its affiliated

entities in complying with the law and the express purpose of the Bulletin was to ensure

compliance.

        66. China Grill understood and reasonably expected that ADP’s services would be

designed to comply with applicable law and in the case of the WTPA to actually comply with the

law.

        67. By providing services to China Grill that were not designed to and did not comply

with applicable law, ADP has breached the implied covenant of good faith and fair dealing that

is inherent in every contract.

        68. As a result of ADP’s breach of the implied covenant of good faith and fair dealing,

Plaintiff has been damaged in an amount to be determined at trial, but estimated to be at least

Two Million Dollars.




                                                 14
        Case 1:19-cv-03705-DLC Document 12 Filed 05/24/19 Page 15 of 16



                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff China Grill respectfully requests that this Court grant the

following relief:

       A.      on its First Claim, compensatory damages in an amount to be determined at trial,

but estimated to be at least Two Million Dollars;

       B.      on its Second Claim, compensatory damages in an amount to be determined at

trial but estimated to be at least Two Million Dollars, plus punitive damages in an amount to be

determined at trial;

       C.      on its Third Claim, compensatory damages in an amount to be determined at trial

but estimated to be at least Two Million Dollars; and

       D.      all of the foregoing, together with such other and further relief as to which

Plaintiff may be entitled, including reasonable attorneys’ fees, costs and disbursements, and such

other relief as the Court may deem just and equitable.

Dated: New York, New York
       May 24, 2019

                                                             Yours, etc.

                                                             KRAUS & ZUCHLEWSKI LLP



                                                         By: Robert D. Kraus
                                                            Robert D. Kraus, Esq. (RK9354)
                                                            Desiree J. Gustafson, Esq. (DG2646)
                                                            60 East 42nd Street, Suite 2534
                                                            New York, New York 10165
                                                            212-869-4646
                                                            rk@kzlaw.net
                                                            dg@kzlaw.net
                                                            Counsel to Plaintiff



                                                15
      Case 1:19-cv-03705-DLC Document 12 Filed 05/24/19 Page 16 of 16



To:   William Gyves
      Kelley Drye & Warren LLP
      101 Park Ave
      New York, NY 10178




                                    16
